TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00218-CV



                                     In re Mark Simmons


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus related to the appeal of his

conviction in cause numbers 03-12-00278-CR, 03-12-00279-CR, and 03-12-00280-CR. Having

reviewed the petition, we deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose, and Goodwin

Filed: June 3, 2014